Citation Nr: 0817925	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for erectile dysfunction 
as secondary to in-service surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was brought before the Board in November 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a Board hearing.  However, the veteran cancelled 
his request for a personal hearing in a March 2008 statement.  
As such, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	A May 2002 rating decision denied the veteran's claim of 
entitlement to service connection for erectile dysfunction 
as secondary to in-service surgery.  The veteran was 
notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the May 2002 rating decision is 
cumulative of the evidence of record at the time of the 
May 2002 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for erectile dysfunction as secondary 
to in-service surgery.


CONCLUSIONS OF LAW

1.	The May 2002 rating decision which denied the veteran's 
claim of entitlement to service connection for erectile 
dysfunction secondary to in-service surgery is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the May 2002 rating decision in 
connection with veteran's claim of entitlement to service 
connection for erectile dysfunction secondary to in-
service surgery is not new and material.  38 U.S.C.A § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice in the instant case.  In this regard, a September 2003 
letter notified the veteran of the evidence and information 
necessary to establish entitlement to his underlying service 
connection claim.  In addition, the September 2003 letter 
informed the veteran of the basis for the RO's previous 
denial.  The September 2003 letter also provided appropriate 
notice regarding what constitutes new and material evidence 
and specifically informed him what evidence and information 
was necessary to reopen his claim.  This letter advised the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the May 2002 letter expressly informed 
the veteran of the need to submit any pertinent evidence in 
his possession.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  

The RO learned that the veteran's service medical records 
(SMRs) were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet.App. 261 (1992), the RO informed the veteran 
in a December 2003 letter that it was experiencing difficulty 
in obtaining the veteran's service medical records (SMRs).  
The veteran completed a VA Form NA-13055 to aid in 
reconstructing his medical file.  VA has obtained morning 
reports for the veteran's unit during his period of 
hospitalization, but was informed by both the NPRC and Scott 
Air Force Base (AFB) Hospital that no medical records are 
available for the veteran.  As such, the Board finds that 
VA's duty to further assist the veteran in locating 
additional records has been satisfied.


Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
July 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a May 2002 rating decision, the veteran's claim of service 
connection for erectile dysfunction was denied on the basis 
that the claimed disability was not etiologically related to 
his active service.  The veteran was notified of his 
appellate rights, but did not initiate an appeal of the 
decision; therefore, the RO's May 2002 decision is final.  
38 U.S.C.A. § 7105.

In July 2003, the veteran submitted a statement claiming the 
RO was erroneous in denying service connection for erectile 
dysfunction as secondary to in-service surgery.  In a 
February 2004 rating decision, the RO denied his application 
to reopen due to a lack of new and material evidence.  
Evidence received prior to the May 2002 rating decision 
included VA treatment records and reports dated October 2000 
through March 2002.  According to the May 2002 rating 
decision, the RO denied the veteran claim for service 
connection because the veteran's claimed condition is not 
etiologically related to his active service.  Specifically, 
the RO found that the evidence of record did not support the 
veteran's claim that his current erectile dysfunction is the 
result of an in-service surgery performed at the hospital at 
Scott AFB Hospital in 1954-1955. 

New evidence received since the May 2002 RO rating decision 
includes a statement from the veteran, morning reports from 
Scott AFB and VA treatment records and reports dated March 
2002 through June 2005.  The Scott AFB reports confirm the 
veteran received treatment at the facility from January 
through March 1955.  However, these records do not indicate 
what type of treatment the veteran received or what condition 
he suffered from at the time.  In addition, VA treatment 
records dated October 2002 address the etiology of the 
veteran's present condition.  However, the veteran's 
physician notes that "without the records and without the 
patient really knowing what happened to him, [the etiology of 
the veteran's erectile dysfunction] will be impossible to 
determine."  The Board notes that there is no competent 
medical comment or opinion suggesting a positive relationship 
between the veteran's current condition and active service.

After careful review, the Board concludes that newly received 
evidence is duplicative of the record prior to the May 2002 
rating decision, and does not raise a reasonable possibility 
of substantiating the veteran's claim.  The Scott AFB morning 
reports merely confirm the veteran received treatment at the 
facility, but does not give any indication as to what type of 
treatment he received.  In addition, the VA treatment records 
and reports do not contain any competent medical evidence 
linking the veteran's current erectile dysfunction to his 
active military service.  Rather, the new medical evidence 
does nothing more than show that the veteran continues to 
suffer from this disorder.  As such, the veteran's appeal 
must be denied.







	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for erectile dysfunction as secondary to 
in-service surgery has not been submitted.  The appeal is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


